  1     WO
  2

  3
  4
  5
  6                          IN THE UNITED STATES DISTRICT COURT
  7                               FOR THE DISTRICT OF ARIZONA
  8
  9     United States of America,·                         No. CR-18-1028-01-PHX-SPL
                                                                       .           .

 10 ·                         Plaintiff,                   DETENTION ORDER .
 11     v.
 12     Juan Jose Garnica,
· 13                         . Defendant.
 14
 15            On 8/20/2019, Juan Jose Garnica (the "Defendant") appeared before this Court on
 16     a Petition to Revoke Conditions of Release and submitted the issue to :the Court. The
 17     Court ·considered the information provided to the Court in determining whether the
                                                  I

 18     Defendant should be released on conditions set by the Court:
 19           . The. Court makes the following findings under 18 U.S.C. § 3148(b)(l):
 20 .                  •    There is probable cause to believe that the Defendant has cominitted a
 21                          Federal, State, or local.crime while.on release.

 22                  "•      There is -clear and convincing evidence that the Defendant has
. 23                         violated the conditions of release .

 24            The Court makes the following findings under 18 U.S.C. § 3148(b)(2):
 25                    •     Rebuttable Presumption where Probable Cause to ·Believe Felony ·
 26                          Committed on Pretrial Release. The Defendant has failed to rebut the

 27                          presumption that rto condition or combination · of conditions will
                             assure that the Defendant will not pose a danger to the safety of any
 28
                             other person or the community.          See. 18 U.S.C. § 3148(b)(2)
   l                            (providing that rebuttable presumption of dangerousness applies if

  2                             there is probable cause to believe that while on release -a defendant
                           _ yas committed a Federal, State, or local felony).
  3
  4                       ii' Flight Risk      After considering the factors set forth in 18 U.S.C. §
                                3142(g), the Court finds by a preponderance of the evidence that there
  5
                                is no condition or combination of conditions of release that will assure
  6
                                that the Defendant will not flee. See 18 U.S.C. § 3148(b)(2)(A); U.S.
  7
                               . v. Go(ti, 794· F.2d 773, 77.8 (2nd Cir. 1986) (holding that "findings
  8                            . made under section 3148(b} may be established by a preponderance of
  9 \                          . the evidence").
 10                     ·. •    Dangerousness. After considering the facto~s set forth in 18 U.S.C. §
 11                             3142(g), the Court finds by a preponderance of the evidence that there
 12                             is no condition or combination of conditions of release that will assure

 13                             that the ·Defendant will not pose a danger to the safety of any other
                                person or the community. See-18 U.S.C. § 3148(b)(2)(A); Gott(, 794
 14
                                F.2d at 778.                          -
 15
                          ~pliance with Conditions. The Court finds by a prepond,erance of
 16
                                the evidence that the Defendant is unlikely to abide by any condition
 17
                                or combination of conditions of release.           See 18 U.S.C. §
 18
                                3148(b)(2)(B); Gatti, 794 F.2d at 778.
 19
               IT IS THEREFORE ORDERED that the Defendant be detained pending further
 20
        _proceedings.
 21
 22
. 23

 24
 25
 26
 27
 28



                                                        -2 ..
